Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.  Claims are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2020/0142949, herein Liao) in view of Shalev et al (US 10,853,448, herein Shalev).

Regarding claim 1, Liao teaches a neural processor, comprising:
a plurality of neural engine circuits, at least one of the neural engine circuits configured to perform a convolution operation of first input data with one or more kernels to generate a first output ([0048-0051], [0064], convolution operations on input matrix to generate output data); 
 the processor configured to:
receive second input data corresponding to the first output or a version of the first input data of the neural processor ([0067-0068], second matrix input data),
perform a broadcasting operation on a version of the second input data to generate a processed second input data by at least duplicating a first value of the second input data across a first dimension ([0067-0068], column vector broadcasting of second matrix from second memory), and
perform an elementwise operation on the processed second input data to generate a second output ([0101], matrix multiplication perform by elements of input matrices).
Liao fails to teach the neural processor comprising a planar engine circuit coupled to the plurality of neural engine circuits.
Shalev teaches a neural processor comprising a planar engine circuit coupled to a plurality of neural engine circuits configure to receive input data and perform a broadcasting operation (Fig 1, data manipulation unit 40 & 1:23-25, convolutional neural net, 7:46-49, 10:13-19, claim 11 broadcast elements to processing elements).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Liao and Shalev to utilize an explicit circuit for broadcasting input data to the neural processing engines.  While Liao does not disclose exclusive circuitry for performing the input data broadcasting, both Liao and Shalev disclose the use of a broadcast operation for performing matrix multiplication in a convolutional neural network.  Therefore, the combination would merely entail combining known prior art elements to achieve predictable results, and would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Liao and Shalev teaches the neural processor of claim 1, wherein the broadcasting operation is further performed by duplicating the value of the second input data across a second dimension (Liao [0068], column vector of second matrix duplicated then broadcast).

Regarding claim 3, the combination of Liao and Shalev teaches the neural processor of claim 1, wherein the version of the second input data is a transposed version of the second input data (Shalev 6:1-12, transposing matrices & transpose engines).

Regarding claim 7, the combination of Liao and Shalev teaches the neural processor of claim 1, wherein the elementwise operation includes one or more tensor addition, elementwise maximum, elementwise minimum, or elementwise multiplication (Liao [0053], [0068], [0101], addition and multiplication).

Regarding claim 11, the combination of Liao and Shalev teaches the neural processor of claim 1, wherein the planar engine circuit comprises a format converter configured to perform one or more format conversions on the second input data to generate the version of the second input data (Liao [0064], [0093], data format conversion).

Claims 12-14 refer to a method embodiment of the processor embodiment of claims 1-3.  Therefore, the above rejections for claims 1-3 are applicable to claims 12-14.

Claim 19 refers to a device embodiment of the processor embodiment of claim 1.  Therefore, the above rejections for claim 1 is applicable to claim 19.

Regarding claim 20, the combination of Liao and Shalev teaches the electronic device of claim 19, wherein the convolution operation is one of a plurality of operations for implementing a machine learning model (Liao [0048]).

2.  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liao and Shalev as applied to claim 1 above, and further in view of Chen et al (US 2020/0293770, herein Chen).

Regarding claim 4, the combination of Liao and Shalev teaches the neural processor of claim 3, wherein the planar engine circuit is further configured to perform a transpose to the second output (Shalev 6:1-12, transposing matrices & transpose engines).
Liao and Shalev fail to teach wherein the circuit performs a reverse transpose.
Chen teaches a neural processor configured to perform a reverse transpose on output data ([0052], reverse transposition of sparse matrix from convolution output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Liao and Shalev with those of Chen to utilize reverse transposition.  Chen states that translating to a reverse transpose is “straight-forward” operation which alters some aspect of the output matrix.  As all three of Liao, Shalev, and Chen disclose neural processors for performing convolution on sparse matrices, including the ability to perform reverse transposition would increase the functionality of the neural processor without needing to include any additional components.  As the combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

3.  Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao and Shalev as applied to claim 1 above, and further in view of Michiels et al (US 2020/0110986, herein Michiels).

Regarding claim 5, the combination of Liao and Shalev teaches the neural processor of claim 1, wherein the second input data is a vector (Liao [0053]).
Liao and Shalev fail to teach wherein the processed second input data has a higher rank than the vector.
Michiels teaches a neural processor wherein processed data has a higher rank than a vector of input data ([0050], [0054], convolution kernel inputs and outputs may be of any rank tensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Liao and Shalev with those of Chen to utilize tensors of different ranks.  While Shalev discloses the use of tensors in convolution operations, neither Liao nor Shalev explicitly disclose that the tensors may have different ranks.  However, as a tensor’s rank is an inherent quality of the data construct, accounting for different rank tensors in the input and output of the convolution operations would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 6, the combination of Liao and Shalev teaches the neural processor of claim 1, wherein the planar engine circuit is further configured to receive a third input data, wherein the elementwise operation is performed to combine the third input data and the processed second input data to generate the second output (Liao [0011], [0062], third matrix & elementwise matrix calculation results).
Liao and Shalev fail to teach wherein the processed second input data has a rank the same as the third input data.
Michiels teaches a neural processor wherein processed data has a same rank as a vector of input data ([0050], [0054], convolution kernel inputs and outputs may be of any rank tensor, rank may be corresponding between tensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Liao and Shalev with those of Chen to utilize tensors of different ranks.  While Shalev discloses the use of tensors in convolution operations, neither Liao nor Shalev explicitly disclose that the tensors may have different ranks.  However, as a tensor’s rank is an inherent quality of the data construct, accounting for different rank tensors in the input and output of the convolution operations would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Claims 15 and 16 refer to method embodiments of claims 5 and 6.  Therefore, the above rejections for claims 5 and 6 are applicable to claims 15 and 16.

Allowable Subject Matter
4.  Claims 8-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 9, 17, and 18 include limitations regarding the use of an input buffer and demultiplexing circuits for use within the planar engine circuit which distinguish the claims from the prior art references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song (US 10,885,433) discloses a neural network processor for performing convolution operations on transposed matrices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182